Citation Nr: 1626220	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  13-18 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for the period beginning November 12, 2008.

2.  Entitlement to TDIU prior to November 12, 2008.

3.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to TDIU.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2016.

The issues of entitlement to TDIU prior to November 12, 2008, and increased evaluation for the Veteran's PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

By resolving reasonable doubt in the Veteran's favor, the evidence demonstrates that beginning November 12, 2008, the Veteran's PTSD precluded him from securing and following substantially gainful employment.  


CONCLUSION OF LAW

The criteria for establishing entitlement to a TDIU beginning November 12, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.12, 4.16 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The regulations provide that if there is only one such disability, it must be rated at 
60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

In this case, as noted above, the Veteran's PTSD is evaluated as 10 percent disabling for the period of October 17, 2008 through November 11, 2008, and as 70 percent disabling for the period beginning November 12, 2008.  The Veteran does not have any other service-connected disabilities.  

Accordingly, the Veteran meets the schedular requirements for TDIU as of November 12, 2008, and the Board may proceed to address that period in the first instance at this time.  See 38 C.F.R. § 4.16(a).

The Veteran submitted an application for TDIU, VA Form 21-8940, in April 2010, in which he noted that his PTSD caused him to be unable to work.  He reported that he last worked in 2001 as a floor supervisor.  He also reported that he had not completed high school and that he had no specialized training or work experience.  

Information from his last employer noted that the Veteran resigned from employment in February 2002 and that he was a "production manager."  No reason for the resignation was given by the employer.  

Turning to the other evidence of record, the Veteran's 70 percent evaluation stems from a VA treatment record dated November 12, 2008; the Veteran's VA primary psychiatric physician, Dr. J.C.B., noted in that treatment record that he thought the Veteran "finally became disabling from [his PTSD] in 2002" and that his PTSD symptoms "have total incapacitated him in his ability to work" at that time.  

In a February 2010 VA treatment record, Dr. J.C.B. noted that the Veteran's PTSD was severe and that the Veteran was "totally unable to work due to this problem."  Dr. J.C.B. has additionally made several other statements to that effect throughout the Veteran's other VA treatment records, as well as in psychiatric examinations in November 2010 and most recently in March 2016.  

In contrast, the Veteran underwent a VA examination of his PTSD in June 2010.  That VA examiner diagnosed the Veteran with PTSD and assigned a GAF score of 65.  The examiner noted that the Veteran had been unemployed and on Social Security Administration disability benefits since 2002 for arthritis and that he had missed days to weeks off of work when he was employed due to lack of motivation and that he had been unemployed partly due to his mental health since 2002.  "Regarding employment, anxiety, anxiety attacks, irritability, and a lack of concentration decreases his ability to work.  No other mental health symptoms impair work performance and overall effect is mild to moderate."  That examiner concluded that the Veteran's PTSD was "not severe enough to completely impair his ability to work."  

The Veteran last underwent a VA examination of his PTSD in March 2012.  At that time, the Veteran was diagnosed with PTSD and major depressive disorder, with alcohol dependence in sustained full remission.  He was assigned a GAF score of 35.  With respect to work history, the examiner noted that the Veteran worked in a grocery store before military service and that after military service he worked as a night watchman, plumber, and in construction; the examiner additionally noted that the Veteran retired from his last job in maintenance in 2001 "because of PTSD symptoms."  The examiner did not address employability specifically at that time, although he concluded that the Veteran's PTSD symptoms, "including recurrent dreams and memories of bunker explosion, exaggerated startle response, and severe social estrangement and irritability, cause[d] severe impairment of occupational and social functioning."  

When weighing the probative value of the evidence in this case, the evidence is shown to be at least in equipoise as to whether the Veteran's PTSD precludes him from securing and following substantially gainful employment.  Accordingly, by resolving all reasonable doubt in his favor, the Board finds that the Veteran's PTSD precludes him from securing and following substantially gainful employment since November 12, 2008, the date on which he meets the schedular criteria for TDIU and the earliest possible date on which the Board may award TDIU in the first instance at this time.  See 38 C.F.R. §§ 3.102, 4.16(a).  

With regards to the assigned effective date in this case, the Veteran initially filed his Application for TDIU, VA Form 21-8940, in April 2010.  Nonetheless, based on the unique procedural history of this case, the Board finds that an effective date of November 12, 2008 is warranted.

Prior to the Veteran submitting his application for a TDIU in April 2010, the Veteran had an increased rating claim for PTSD that was filed on October 17, 2008.  Specifically, the Veteran filed to reopen his service connection claim for PTSD on this date.  Service connection for PTSD was granted and a 10 percent rating was assigned.  On November 12, 2009, the Veteran filed a notice of disagreement with the rating assigned.  In response, the AOJ issued a January 6, 2010 rating decision which increased the Veteran's PSTD disability rating to 70 percent as of November 12, 2008 and which deferred a decision on entitlement to a TDIU until the Veteran completed and submitted a VA Form 21-8940, which the Veteran did in April 2010. 

Generally, entitlement to a TDIU is part and parcel of an increased rating claim when the record indicates the Veteran may be unemployable due to service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, the Veteran did not perfect an appeal of the claim for an increased rating for PTSD.  

Nonetheless, in the course of adjudicating the increased rating claim for PTSD, the AOJ issued a deferred rating decision on entitlement to a TDIU in January 2010.  The Veteran then filed a timely August 2010 Notice of Disagreement to the denial of TDIU (which was denied in a July 2010 rating decision) and subsequently perfected that appeal.  Therefore, the Board finds that in this case, the TDIU claim stems from the Veteran's initial increased evaluation claim for his PTSD following award of service connection, even though the appeal of that increased evaluation claim for PTSD was never ultimately completed and certified to the Board.  

Consequently, entitlement to TDIU is on appeal from the Veteran's initial date of service connection for PTSD, which in this case is October 17, 2008.  The Board has awarded TDIU to November 12, 2008 at this time, which represents the date on which the Veteran is schedularly entitled to TDIU and the date on which the Board may award a TDIU in the first instance.  See 38 C.F.R. § 4.16(a).

In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to TDIU beginning November 12, 2008, is granted.  


REMAND

Initially, in an April 2016 rating decision, the Veteran was denied an increased evaluation for his PTSD.  The Veteran timely submitted a May 2016 Notice of Disagreement, VA Form 21-0958, as to that issue.  As a timely notice of disagreement with the increased evaluation claim for his PTSD has been received, the Veteran has appropriately initiated the appellate process respecting that claim, and VA has a duty to issue a statement of the case as to that issue so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the increased evaluation claim for the Veteran's PTSD is remanded at this time.

As noted above, the Veteran has met the schedular requirements for an award of TDIU as of November 12, 2008; however, the Veteran's TDIU claim stems from an initial claim of service connection and evaluation of PTSD.  Specifically, the Veteran's PTSD was awarded only awarded a 10 percent evaluation for the period of October 17, 2008 through November 11, 2008.  Therefore, the Veteran does not meet the schedular requirements for an award of TDIU in the first instance in this case.  See 38 C.F.R. § 4.16(a).  

Consequently, in light of the Board's findings and conclusions above, the TDIU claim must be remanded at this time in order for the case to be referred to the Director of Compensation for an opinion as to whether the Veteran warrants an award of TDIU on a extraschedular basis under 38 C.F.R. § 4.16(b) prior to November 12, 2008.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ is directed to promulgate a statement of the case on the issue of increased evaluation for the Veteran's PTSD.  The issue should be returned to the Board only if a timely substantive appeal is received.

2.  Refer this case to the Director of Compensation for an opinion regarding extraschedular consideration of a TDIU under 38 C.F.R. § 4.16(b) for the period prior to November 12, 2008.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU prior to November 12, 2008.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


